Citation Nr: 1436828	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $17,661.53.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to July 1986.  He had additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of a Committee on Waivers and Compromises at the Department of Veteran's Affairs (VA) St. Paul Minnesota Regional Office (RO) which denied the Veteran's claim for waiver of recovery of an overpayment of compensation benefits in the amount of $17,661.53.  His record is in the jurisdiction of the Oakland RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when action on his part is required.


REMAND

In his substantive appeal the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing has not been scheduled; he is entitled to a hearing before the Board in the matter.  Therefore, a remand for corrective action is necessary.

The case is REMANDED for the following:

The RO should schedule the appellant for a hearing before a Veterans Law Judge at the RO (or in the alternative a videoconference hearing before the Board if he so desires). The appellant and his representative should be notified of the time and place to report.  The case should thereafter be processed in accordance with established appellate practices

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

